Citation Nr: 0500222	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  99-06 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a lung disorder.  

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a neck disorder.  

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a throat disorder.  

4.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a lip disorder.  

5.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a heart disorder.  

6.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for residuals of an aneurysm.  

7.  Entitlement to service connection for a jaw disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1966 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs Regional Office (RO) in No. Little Rock, 
Arkansas.  Specifically, by a September 1998 rating action, 
the RO denied the veteran's petition to reopen his previously 
denied claims for service connection for lung, neck, throat, 
lip, heart, and aneurysm disorder.  Also by this rating 
action, the RO denied service connection for a jaw disorder.  

The issues of entitlement to service connection for lung, 
neck, throat, lip, heart, aneurysm, and jaw disorders will be 
addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  In a July 1997 decision, the RO denied service connection 
for lung, neck, throat, lip, heart, and aneurysm disorders.  
Although notified of the decision the following month, the 
veteran did not initiate an appeal of the denial.  

3.  The evidence received since the RO's July 1997 denial of 
service connection for lung, neck, throat, lip, heart, and 
aneurysm disorders is so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for lung, neck, throat, lip, heart, 
and aneurysm disorders.  


CONCLUSIONS OF LAW

1.  The RO's July 1997 decision that denied service 
connection for lung, neck, throat, lip, heart, and aneurysm 
disorders is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).  

2.  The evidence received since the RO's July 1997 
determination is new and material, and the claims for service 
connection for lung, neck, throat, lip, heart, and aneurysm 
disorders is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating the issues of whether new and material evidence 
has been received sufficient to reopen the previously denied 
claims of entitlement to service connection for lung, neck, 
throat, lip, heart, and aneurysm disorders.  This is so 
because the Board is taking action favorable to the veteran, 
and a decision at this point poses no risk of prejudice to 
him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

In a July 1997 rating action, the RO denied service 
connection for lung, neck, throat, lip, heart, and aneurysm 
disorders.  At that time, the veteran had asserted that he 
had cancer of the lungs, neck, throat, and lip; a heart 
disorder; and residuals of an aneurysm resulting from his 
active military duty.  Specifically, the veteran cited 
in-service exposure to Agent Orange as a source of his 
medical problems.  

Service personnel records available at that time indicated 
that, during the veteran's active military duty with the 
United States Army from June 1966 to February 1969, he had 
approximately two-and-a-half months of foreign and/or sea 
service.  In addition, he received the Vietnam Service Medal 
as well as the Vietnam Campaign Medal.  Available service 
medical records reflected treatment for various conditions 
incurred in the Republic of Vietnam.  

The available service medical records were negative for 
complaints of, treatment for, or findings of a lung, neck, 
throat, lip, heart, or aneurysm disorder.  The separation 
examination, which was conducted in February 1969, 
demonstrated that the veteran's lungs, neck, throat, face, 
skin, heart, and vascular system were normal.  

According to relevant VA and private medical records, the 
veteran underwent a wedge resection of squamous cell 
carcinoma of the left side of his lip in October 1992 as well 
as a left radical neck dissection of squamous cell carcinoma 
of his neck and a repair of a left hemorrhaging thyrocervical 
trunk in August 1993.  Additionally, an August 1993 pathology 
report provided a diagnosis of recurrent squamous cell 
carcinoma of the left submandibular gland.  Private chest 
X-rays taken in March 1994 showed that the veteran's heart 
and mediastinal contours were normal and that his lungs were 
clear.  In June 1995, the veteran was treated for a syncopal 
attack due to a heart problem.  Subsequently, in November 
1996, assessments of bradycardia and syncopal spells possibly 
secondary to the bradycardia were made.  

In the July 1997 decision, the RO considered this relevant 
evidence.  In particular, the RO determined that the records 
did not provide evidence of diagnosed lung, neck, throat, 
lip, heart, and aneurysm disorders associated with the 
veteran's active military duty.  As such, the RO denied 
service connection for lung, neck, throat, lip, heart, and 
aneurysm disorders.  

The RO's July 1997 denial of service connection for lung, 
neck, throat, lip, heart, and aneurysm disorders is final.  
38 U.S.C.A. § 7105 (West 1994); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  However, the 
veteran may reopen his claim by submitting new and material 
evidence.  38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).  New and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).  See also, 
Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In 
deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 
3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to petitions to reopen finally decided claims 
received on or after August 29, 2001.  The veteran's request 
to reopen his claims of for service connection for lung, 
neck, throat, lip, heart, and aneurysm disorders in the 
present case was filed prior to that date.  Therefore, the 
amended regulation does not apply.  

Additional evidence received since the prior final denial of 
service connection for lung, neck, throat, lip, heart, and 
aneurysm disorders in the present case includes VA medical 
records reflecting diagnoses of chronic obstructive pulmonary 
disease.  Additionally, an April 1999 letter contains a 
private physician's notation that the veteran has been 
diagnosed with emphysema, squamous cell carcinoma of his lip 
and left neck, residuals of a rupture of an artery of the 
left neck, and a low heart rate requiring a pacemaker.  
Thereafter, the doctor expressed his opinion that "lung 
problems can occur 30 years after Agent Orange exposure."  
In addition, the physician concluded that the veteran's 
in-service exposure to Agent Orange "resulted in squamous 
cell carcinoma of the lip, which spread extensively to the 
left neck."  The physician noted that, during radical 
surgery performed to eradicate the cancerous areas of the 
veteran's lip, left neck, and left jaw, hemorrhaging of the 
veteran's left thyrocervical trunk occurred to the point of 
air-way obstruction and required repairing.  Further, the 
doctor specifically stated that "[t]here is an abundance of 
evidence that this veteran's medical problems were caused by 
exposure to Agent Orange."  

In a May 2000 letter, another private physician noted that 
the veteran had been given diagnoses of squamous cell 
carcinoma of his neck and lower lip.  In addition, the doctor 
expressed his opinion that this carcinoma is "secondary to 
exposure to Agent Orange."  In a September 2002 letter, this 
same physician reiterated his opinion that the veteran's 
"squamous cell carcinoma or skin cancer . . . was probably 
caused [by] . . . his exposure to Agent Orange while he was 
in Vietnam."  

Furthermore, in a letter dated in June 2003, another private 
physician noted that the veteran had been diagnosed with 
squamous cell carcinoma of his lip and with metastatic 
squamous cell carcinoma  of the submandibular gland which 
required a radical neck dissection.  Thereafter, this doctor 
concluded that, based "[u]pon a limited review of the 
literature there is published . . . medical evidence . . . 
[of] a relationship between exposure to 'Agent Orange' and 
the development of squamous cell carcinoma of the skin."  

As previously noted in this decision, in July 1997, the RO 
denied service connection for lung, neck, throat, lip, heart, 
and aneurysm disorders on the basis that the relevant 
evidence available did not support a finding that the veteran 
had such disabilities associated with his service.  The 
additional evidence received since the RO's July 1997 
decision includes diagnoses of chronic obstructive pulmonary 
disease, emphysema, squamous cell carcinoma of the left neck 
and lip, residuals of a rupture of an artery of the left neck 
(including hemorrhaging of the left thyrocervical trunk), and 
a low heart rate requiring a pacemaker.  Significantly, 
private medical opinions have associated the veteran's 
medical problems with his in-service exposure to Agent 
Orange.  As such, the Board finds that these post-service 
medical reports are clearly probative of the central issue in 
the veteran's case for service connection for lung, neck, 
throat, lip, heart, and aneurysm disorders.  These reports 
bear directly and substantially upon the specific matter 
under consideration, are neither cumulative nor redundant, 
and, are so significant that they must be considered in order 
to decide fairly the merits of the claims for service 
connection for lung, neck, throat, lip, heart, and aneurysm 
disorders.  See, 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for 
lung, neck, throat, lip, heart, and aneurysm disorders in 
July 1997 is new and material, as contemplated by the 
pertinent law and regulations.  As such, this additional 
evidence serves as a basis to reopen the veteran's claims for 
service connection for lung, neck, throat, lip, heart, and 
aneurysm disorders.  See, 38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a lung disorder, the appeal is granted to this extent 
only.  

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a neck disorder, the appeal is granted to this extent 
only.  

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a throat disorder, the appeal is granted to this extent 
only.  

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a lip disorder, the appeal is granted to this extent 
only.  

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a heart disorder, the appeal is granted to this extent 
only.  

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for residuals of an aneurysm, the appeal is granted to this 
extent only.  


REMAND

Pertinent evidence of record includes private medical 
opinions associating the veteran's diagnosed chronic 
obstructive pulmonary disease; squamous cell carcinoma of the 
left neck, lip, and jaw; residuals of a rupture of an artery 
of the left neck (including hemorrhaging of the left 
thyrocervical trunk), and a low heart rate requiring a 
pacemaker with his in-service exposure to Agent Orange.  
However, these medical statements do not indicate whether the 
private physicians had access to, and thus an opportunity to 
review, the veteran's medical records.  A remand is 
necessary, therefore, to accord the veteran an opportunity to 
undergo pertinent VA examinations to determine whether any 
such diagnosed disabilities are the result of his in-service 
exposure to Agent Orange.  

Moreover, in a November 1993 letter, the Social Security 
Administration (SSA) informed the veteran that he had been 
awarded disability benefits from the SSA beginning in 
February 1994.  The medical records used in support of the 
award have not been obtained and associated with the 
veteran's claims folder.  On remand, therefore, the RO should 
attempt to procure any such available reports and should 
associate them with the veteran's claims folder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  An attempt should be made to obtain 
the veteran's complete service personnel 
folder and associate it with the claims 
folder.  

2.  The RO should procure copies of all 
records of lung, neck, throat, lip, 
heart, aneurysm, and jaw treatment that 
the veteran has received at the VA 
Medical Center in Little Rock, Arkansas 
since June 2002.  All available reports 
not previously obtained should be 
associated with the veteran's claims 
folder.  

3.  The RO should obtain copies of the 
evidence used in support of the November 
1993 SSA decision.  All available 
documents should be associated with the 
veteran's claims folder.  

4.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded pertinent 
VA examination(s) to determine the 
nature, extent, and etiology of any lung, 
neck, throat, lip, heart, aneurysm, and 
jaw disorder that he may have.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including x-rays, should be 
performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent lung, neck, throat, lip, 
heart, aneurysm, and jaw pathology, which 
is found on examination, should be noted 
in the report of the evaluation.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that any diagnosed lung, neck, throat, 
lip, heart, aneurysm, and jaw disorder 
found on examination is associated with 
the veteran's active military service, 
including his claimed inservice exposure 
to Agent Orange.  The examiner should 
reconcile any conclusions with the 
service medical records, private medical 
reports dated in April 1999, September 
2002 and June 2003 and findings made by 
the Secretary of Veterans Affairs in 
Diseases Not Associated With Exposure to 
Certain Herbicide Agents.  See Notice, 67 
Fed. Reg. 42600 (2002).  

5.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for lung, neck, throat, lip, 
heart, aneurysm, and jaw disorders.  If 
the decisions remain in any way adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  This 
appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


